Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00195-CR

                                   Wayne BEDFORD,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR10884
                      Honorable Lori I. Valenzuela, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 6, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice